DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 13 July 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 6, 7, 16-18, and 28-30 have been amended;
	Claims 22 and 27 have been cancelled; and 
	Claim 33 has been added.
Thus, Claims 1-21, 23-26, and 28-33 are presently pending in this application, with Claims 30-32 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Specification, and claims are sufficient to overcome most, but not all, of the objections from the previous Action and are therefore withdrawn, except for those repeated below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
Concerning the objection to the drawings which has been maintained below, Applicant asserts at the first full paragraph on pg. 20 that para. [0049] of the originally-filed specification states that, when there are a plurality of support members 523, they define a mesh.  Whether this is true or not, the objection is to the drawings, not the specification, and Fig. 5A does not illustrate such a plurality, thus does not illustrate a mesh, and thus does not illustrate claimed subject matter as required by rule.  The application as filed does not provide a special definition of the word “mesh;” thus, it is afforded its normal and customary meaning, see, e.g., https://www.merriam-webster.com/dictionary/mesh

1: one of the openings between the threads or cords of a net
also : one of the similar spaces in a network —often used to designate screen size as the number of openings per linear inch
2a: the fabric of a net
b: a woven, knit, or knotted material of open texture with evenly spaced holes
c: an arrangement of interlocking metal links used especially for jewelry
3a: a weblike pattern or construction
b: WEB, SNARE —usually used in plural

The drawing figures do not illustrate such a structure.
	Beginning in the last full paragraph on pg. 21 of the Reply, Applicant asserts, as its representatives had during the Interview of 7 July 2022, that (1) Ravenscroft does not disclose a preformed curve having an apex closer to its distal restraint than to its proximal restraint, and (2) M.P.E.P. § 2125(II) prohibits the Office from using proportions of features disclosed in drawings as evidence of actual proportions of Ravenscroft’s device’s features.
	As cautioned during the Interview, Applicant misapprehends the meaning of, and prohibition contained in, M.P.E.P. § 2125(II).  Its proscription is against literally measuring, e.g., with a ruler (real or virtual) dimensions of features illustrated in a prior art drawing and using those measurements as evidence in the record – unless that prior art document states that its drawings are to-scale.  That is clearly not the case here, as the prior (and the instant) Action do not present such measurements as evidence in support of any rejection of record.  Applicant’s attention is directed to M.P.E.P. § 2125(I), which sanctions reliance on the drawings only, as they would be interpreted by a person of ordinary skill in the art, even when those drawings’ features are not described in the document’s text: they are disclosure over which a patent Applicant must define their invention, which parallels an Applicant’s ability to rely on its own drawings for claiming subject matter for which it presents no textual description.  Applicant’s argument on this ground is thus unpersuasive.
	Concerning Ravenscroft’s device’s wires and the claimed preformed curve, the Examiner explained to Applicant’s representatives during the Interview that, as Fig. 12A is a perspective illustration, the three pairs of wires in the drawing will appear to have different shapes because of “perspective illusion,” an optical distortion effect a perspective drawing has on a (human) viewer, distorting objects’ appearances because of their locations in the image.  This is borne out in Ravenscroft’s Fig. 12A, as there is no textual disclosure that its wires have different shapes, but the perspective of the illustration makes it appear so.  Correcting for that perspective, the Examiner finds that there is at least a preponderance of evidence that the wires in Ravenscroft’s device have a preformed apex which is closer to its distal restraint than to its proximal restraint.  This Action includes additional explanation, with reference to an annotated version of Ravenscroft’s Fig. 12A, below.
	Assuming, arguendo, that there is not a preponderance of evidence that the wires 1292 have a preformed apex which is closer to its distal restraint than to its proximal restraint, as in the interpretation taken by Applicant, the claims (and underlying Specification) do not explicitly define “apex”; as such, the “apex” can have a varied interpretation based on a position and orientation relative to any of numerous structures, for example, relative to the distal end of the catheter.  Additionally, given that the wires 1292 have an entire section (see the annotated figured, below under sec. 103) that appears to be most distant from the shaft 1210, taken in a direction normal to the shaft’s outer surface, portions of that section are not centered between the two constraints, namely, those portions at the ends of the bracket in the annotated figure.  Thus, under several interpretations of the claim language and the prior art, the wires 1292 are read on by the accused claim term.
	Finally, Applicant’s attention is directed to U.S. Patent No. 10,569,050, granted to Heesch, previously of record, which is relied upon in rejections levied below.

Drawings
The drawings are again objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wire mesh (Claims 9 and 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or correction of the Specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 23 is objected to because, at line 2, “collapsed” should be “deployed,” which is how the claim has been treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,645,160, granted to Heesch (“Heesch ‘160”) in view of U.S. Patent No. 9,192,755, granted to Ravenscroft (“Ravenscroft”).
	Heesch ‘160 describes a catheter substantially as claimed by Applicant, as follows.
	Claim 1: A catheter (Title, Abstract) comprising:
	an elongate member (1, Fig. 4) extending along a longitudinal axis from a proximal end (Fig. 9A, near ref. no. 1) to a distal tip (1b, Fig. 5A), the elongate member defining an inner lumen (see Fig. 6c, unlabeled) and a distal opening (37, Fig. 6A) to the inner lumen; and
	a plurality of support wires (14, Fig. 5A) extending along at least a distal portion (23, Fig. 6A) of the elongate member, wherein the plurality of support wires is slidably engaged with a proximal constraint (24, Fig. 5F), wherein a distal end of each support wire of the plurality of support wires is attached to a distal constraint (ring 29, Fig. 7B), wherein the distal constraint is movable relative to the elongate member(ring 29 can rotate; col. 5, lines 24-45), wherein the plurality of support wires is configured to expand radially outwards between the proximal and distal constraints from a collapsed configuration (Fig. 5B) to a deployed configuration (Fig. 5A), and wherein, when in the deployed configuration, a section of at least one support wire of the plurality of support wires between the proximal and distal constraints is configured to engage with a vessel wall to position the elongate member away from the vessel wall (Fig. 7A).
	Heesch ‘160 does not, however, disclose that, when the plurality of support wires is in the deployed configuration, the section of the at least one support wire defines a preformed curve having an apex that is closer to the proximal constraint than the distal constraint or closer to the distal constraint than the proximal constraint.  While the illustrations in Heesch ‘160, e.g., in Figs. 5A, 7A, show the wires 14 taking on a “pear-shape” when in a deployed configuration, see Heesch ‘160 col. 4, line 54, Heesch ‘160 is silent about the wires 14 having a “preformed curve” which forms the “pear shape” as required by Claim 1.  It is the Examiner’s understanding that the “pear shape” is instead a result of distally pushing on the wires 14, the only preformed shape of which is “straight.”
	Ravenscroft relates to a catheter having an expanding wire support for the distal end of the catheter, which supports the distal end when in use in a patient, and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Heesch ‘160. Ravenscroft teaches that, in such a catheter, the wires can be formed such that the section of the at least one support wire defines a preformed curve having an apex that is closer to the distal constraint than the proximal constraint, as shown in the annotated version of Ravenscroft’s Fig. 12A (“AnnFig”) and as interpreted above, a configuration which will spread out the distally-directed force of the catheter over a larger surface area of tissue against which the wires push, resulting in less pressure on the tissue, and thus be less traumatic to the tissue when the device is used.
As shown in AnnFig, the perspective illustration distorts the view of each of the wires 1292, giving the illusion that they have different shapes.  Given the direction of the view, the wires 1292 which are most closely illustrated in plan or elevational view are B1 and B2.  As marked in AnnFig, B1 appears to have an apex which is closer to the distal constraint than to the proximal constraint.
	Alternatively, the claims (and underlying Specification) do not explicitly define “apex”; as such, the “apex” can have a varied interpretation based on a position and orientation relative to any of numerous structures, for example, relative to the distal or proximal restraint.  Additionally, given that the wires 1292 have an entire section (see the annotated figured, below under sec. 103) that appears to be most distant from the shaft 1210, taken in a direction normal to the shaft’s outer surface, portions of that section are not centered between the restraints, namely, those portions at the ends of the bracket in AnnFig.  Taken together, a proximal part of the “Apex” section in AnnFig defines a preformed curve having an apex that is closer to the proximal constraint than the proximal constraint; and a distal part of the “Apex” section defines a preformed curve having an apex that is closer to the distal constraint than the proximal constraint. Thus, under several interpretations of the claim language and the prior art, Ravenscroft’s wires 1292 are read on by the accused claim term.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160 such that its section of the at least one support wire defines a preformed curve having an apex that is closer to the distal constraint than the proximal constraint, because Ravenscroft teaches doing so in a similar catheter, resulting in less pressure on the tissue, and thus be less traumatic to the tissue when the device is used.
	Claim 2: (The catheter of claim 1,) wherein the elongate member comprises a wall (Heesch ‘160, 19) defining a plurality of wire lumens (Heesch ‘160, 25), each wire lumen terminating at a respective distal opening (Heesch ‘160, 24, Fig. 5F) of a plurality of distal openings (id.), wherein at least a portion of each support wire of the plurality of support wires extends through a respective wire lumen of the plurality of wire lumens (Heesch ‘160, Fig. 5F), and wherein the section of each support wire of the plurality of support wires protrudes through the wall at the respective distal opening of the plurality of distal openings (Heesch ‘160, Fig. 5F).
	Claim 3: (The catheter of claim 1,) wherein the support wires of the plurality of support wires are evenly distributed around an outer perimeter of the distal portion of the elongate member (Heesch ‘160, Fig. 3 shows an even distribution).
	Claim 4: (The catheter of claim 1,) wherein the support wires of the plurality of support wires is unevenly distributed around an outer perimeter of the distal portion of the elongate member (Heesch ‘160, Fig. 4 shows an uneven distribution).
	Claim 5: (The catheter of claim 1,) wherein the distal end of each support wire of the plurality of support wires is about 1 millimeter to about 10 centimeters proximal to the distal tip of the elongate member (Heesch ‘160, based on use of the device in the aorta, ring 29 is located within 1 mm to 10 cm of distal tip).
	Claim 6: (The catheter of claim 1,) wherein, when the plurality of support wires is in the collapsed configuration, the section of each support wire is positioned on an exterior surface of the distal portion of the elongate member (Heesch ‘160, Fig. 5B shows the wires 14 against the exterior of wall 19).
	Claim 7: (The catheter of claim 1,) wherein the apex is closer to the proximal constraint than the distal constraint (as discussed above with respect to Claim 1, Ravenscroft’s wires 1292 also include apex portions which are closer to the proximal constraint than the distal constraint).
	Claim 10: (The catheter of claim 1,) wherein the plurality of support wires comprises at least one wire configured to form a spiral or arc surrounding at least a portion of the elongate member when in the deployed configuration (Heesch ‘160, wires 14 form an arc over a lateral portion of tube).
	Concerning Claims 11-13, Heesch ‘160 does not appear to disclose their subject matters; however, Ravenscroft does.
	Claim 11: (The catheter of claim 1,) wherein at least two support wires of the plurality of support wires are coupled to a single control member (1296 and portions of wires 1292 within the catheter; Ravenscroft, Fig. 12A) extending from the proximal end of the elongate member to the distal portion of the elongate member, in order to simplify deploying the wires.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160 such that at least two support wires of the plurality of support wires are coupled to a single control member extending from the proximal end of the elongate member to the distal portion of the elongate member, because Ravenscroft teaches doing so in a closely related catheter in order to simplify deploying the wires.
	Claim 12: (The catheter of claim 1,) wherein the plurality of support wires comprises a shape memory alloy or a nickel titanium alloy (Ravenscroft, lines 23-25: “The centering mechanism 1290 may be formed from a biocompatible material, such as NiTi, polymers, elastomers, super-alloys, and stainless steel.”), in order to make them capable of assuming a shape when heated to body temperature in situ.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160 such that the plurality of support wires comprises a shape memory alloy or a nickel titanium alloy, because Ravenscroft teaches doing so in a closely related catheter in order to make them capable of assuming a shape when heated to body temperature in situ
	Claim 13: (The catheter of claim 1,) wherein the plurality of support wires comprises a radiopaque material (id.; stainless steel is radiopaque), in order to visualize the wires under fluoroscopy during use.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160 such that the plurality of support wires comprises a radiopaque material, because Ravenscroft teaches doing so in a closely related catheter in order to visualize the wires under fluoroscopy during use.
	Claim 14: (The catheter of claim 1,) wherein the distal constraint comprises a radiopaque marker band (Heesch ‘160, 29).
	Claim 15: (The catheter of claim 1,) wherein each support wire of the plurality of support wires is individually actuatable into the deployed configuration (Heesch ‘160, each knob 32 is attached to a separate wire 14).
	Claim 16: (The catheter of claim 1,) further comprising a hub assembly at the proximal end of the elongate member (Heesch ‘160, unlabeled, see Figs. 8A, 8B, 9A, the entire proximal assembly), wherein the hub assembly comprises a control member (Heesch ‘160, 32) operatively coupled the plurality of support wires (Heesch ‘160, col. 5, lines 46-48; “FIGS. 8a and 8b illustrate the proximal ends of wires 14 and the connections of wires 14 to small knobs 32 via small connection pieces 33.”), wherein the control member is configured to control the plurality of support wires between the collapsed configuration and the deployed configuration (id.).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heesch ‘160 and Ravenscroft as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0230169, by Xiao et al.  (“Xiao”).
	Heesch ‘160 and Ravenscroft together describe the subject matter substantially as claimed; see above.  They do not, however, describe that: at least two support wires of the plurality of support wires are coupled by a connecting member extending transverse to the longitudinal axis (Claim 8); or, the plurality of support wires comprises a wire mesh structure (Claim 9).
	Xiao relates to a catheter including a biasing mechanism to counter forces generated by the use of the device in a patient (Abstract), and is therefore from an art which is the same as, or very closely analogous to those of Applicant’s claims, Heesch ‘160, and Ravenscroft. Xiao teaches that, in such a catheter, the biasing mechanism can be constructed to include both support wires (1140a-c; Xiao, Fig. 11) and a mesh (1142; Xiao, Fig. 11) to better control the shape of the biasing mechanism, and thus to include at least two support wires of the plurality of support wires are coupled by a connecting member extending transverse to the longitudinal axis (mesh 1142 includes individual strands which cross the wires 1140 and are therefore “transverse” to the wires 1140; Xiao, Fig. 11; the word “transverse” is broader than “perpendicular” as used in Applicant’s specification and thus reads on strands of the mesh 1142), and the plurality of support wires comprises a wire mesh structure (wires 1140a-c and mesh 1142 together; Xiao, Fig. 11).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160/Ravenscroft to include a mesh, because Xiao teaches doing so to better control the shape of the biasing mechanism.  As discuss above, the further inclusion of a mesh with the wires of Heesch ‘160 is read on by both of Claims 8 and 9.

Claims 17-21, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,645,160, granted to Heesch (“Heesch ‘160”) in view of U.S. Patent No. 10,569,050, granted to Heesch (“Heesch ‘050”).
	Heesch ‘160 describes a medical assembly substantially as claimed, as follows.
	Claim 17: A medical assembly (Title, Abstract) comprising a catheter comprising:
	a hub assembly (unlabeled, see Figs. 8A, 8B, 9A, the entire proximal assembly);
	an elongate member (1) extending along a longitudinal axis from a proximal end coupled to the hub assembly (Fig. 9A, near ref. no. 1) to a distal tip (1b), the elongate member defining an inner lumen (see Fig. 6C) and a distal opening to the inner lumen (37); and
	a plurality of support wires (14) extending along at least a distal portion (23) of the elongate member, wherein the plurality of support wires is slidably engaged with a proximal constraint (at 24), wherein a distal end of each support wire of the plurality of support wires is attached to a distal constraint (ring 29), wherein the plurality of support wires is configured to expand radially outwards between the proximal and distal constraints from a collapsed configuration (Fig. 5B) to a deployed configuration (Fig. 5A),
	wherein, when the plurality of support wires is in the collapsed configuration, the distal portion of each support wire is positioned on an exterior surface of the section of the elongate member (the wires are positioned against exterior surface, because they exit lumens 25 at port 24 and re-enter the catheter shaft at 26),
	wherein, when in the deployed configuration, a section of at least one support wire of the plurality of support wires between the proximal and distal constraints is configured to engage with a vessel wall in the deployed configuration (Fig. 7A); and
	a treatment device configured to be received in the inner lumen of the elongate member (col. 3, line 26, “angioplasty equipment”).
	Heesch ‘160 does not appear to describe that the at least two support wires of the plurality of support wires are coupled to a single control member extending from the proximal end of the elongate member to the distal portion of the elongate member, as required by Claim 17.
	Heesch ‘050 relates to the same subject matter as Heesch ‘160, guide support catheters with radially expandable wires, and is therefore from an art which is the same as, or very closely analogous to, both Applicant’s claims and Heesch ‘160.  Heesch ‘050 teaches, in order to control the deployment of multiple wires at the same time, and thus simplify that action, providing the catheter with proximal joined wires 18 (Heesch ‘050, Fig. 5; col. 8, lines 1-15) which control sets of distal split wires 36 (Heesch ‘050, Fig. 6), and thus that at least two support wires of the plurality of support wires are coupled to a single control member extending from the proximal end of the elongate member to the distal portion of the elongate member.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160 such that the at least two support wires of the plurality of support wires are coupled to a single control member extending from the proximal end of the elongate member to the distal portion of the elongate member, because Heesch ‘050 teaches doing so in a very similar guide catheter.
	Claim 18: (The medical assembly of claim 17,) wherein the elongate member comprises a wall (19; Heesch ‘160, Fig. 5F) defining a plurality of wire lumens (25; Heesch ‘160, Fig. 5F), each wire lumen terminating at a respective distal opening (24; Heesch ‘160, Fig. 5F) of a plurality of distal openings, wherein at least a portion of each support wire of the plurality of support wires extends through a respective wire lumen of the plurality of wire lumens (Heesch ‘160, Fig. 5F), and
	wherein the section of the at least one support wire of the plurality of support wires protrudes through the wall at the respective distal opening of the plurality of distal openings (Heesch ‘160, Fig. 5F).
	Claim 19: (The medical assembly of claim 17,) wherein the support wires of the plurality of support wires are evenly distributed around an outer perimeter of the distal portion of the elongate member (Heesch ‘160, Fig. 3 shows an even distribution).
	Claim 20: (The medical assembly of claim 17,) wherein the support wires of the plurality of support wires are unevenly distributed around an outer perimeter of the distal portion of the elongate member (Heesch ‘160, Fig. 4 shows an uneven distribution).
	Claim 21: (The medical assembly of claim 17,) wherein the distal end of each support wire of the plurality of support wires is about 1 millimeter to about 10 centimeters proximal to the distal tip of the elongate member (based on use of the device in the aorta 3, ring 29 is located within 1 mm to 10 cm of distal tip; Heesch ‘160, Figs. 1, 7A; col. 1, line 26; col. 3, line 22).
	Claim 26: (The medical assembly of claim 17,) wherein the plurality of support wires comprises at least one wire configured to form a spiral or arc surrounding at least a portion of the elongate member when in the deployed configuration (wires 14 form an arc over a lateral portion of tube).
	Claim 28: (The medical assembly of claim 17,) wherein the at least two support wires is a first set of at least two support wires, and wherein a second set of at least two support wires of the plurality of support wires are individually actuatable into the deployed configuration (each knob 32 may be attached to a separate wire 14; also, the wires themselves are fully capable of being individually actuatable).
	Claim 29: (The medical assembly of claim 17,) wherein the hub assembly comprises a control member operatively coupled to the plurality of support wires (col. 5, lines 46-48; “FIGS. 8a and 8b illustrate the proximal ends of wires 14 and the connections of wires 14 to small knobs 32 via small connection pieces 33.”), wherein the control member is configured to control the plurality of support wires between the collapsed configuration and the deployed configuration (id.).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heesch ‘160 and Heesch ‘050 as applied to Claim 17 above, and further in view of Xiao.
	Heesch ‘160 and Heesch ‘050 together describe a medical assembly substantially as claimed by Applicant; see above.  They do not, however, describe that: at least two support wires of the plurality of support wires are coupled by a connecting member extending transverse to the longitudinal axis (Claim 24); or, the plurality of support wires comprises a wire mesh structure (Claim 25).
	See above concerning Xiao’s disclosure.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160/’050 to include a mesh, because Xiao teaches doing so to better control the shape of the biasing mechanism. As discuss above with respect to Claims 8 and 9, the further inclusion of a mesh with the wires of Heesch ‘160 is read on by both of Claims 24 and 25.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heesch ‘160 and Heesch ‘050 as applied to Claim 17, and further in view of Ravenscroft.
Heesch ‘160 and Heesch ‘050 together describe a medical assembly substantially as claimed by Applicant; see above.  They do not, however, describe that:
when the plurality of support wires is in the collapsed [sic: deployed] configuration, the section of the at least one support wire defines a preformed curve having an apex that is closer to the proximal constraint than the distal constraint (Claim 23); or
	when the plurality of support wires is in the deployed configuration, the section of the at least one support wire defines a preformed curve having an apex that is not centered between the proximal and distal constraints (Claim 33).
	See above concerning Ravenscroft’s disclosure. While the illustrations in Heesch ‘160, e.g., in Figs. 5A, 7A, show the wires 14 taking on a “pear-shape” when in a deployed configuration, see Heesch ‘160 col. 4, line 54, Heesch ‘160 is silent about the wires 14 having a “preformed curve” which forms the “pear shape” as required by Claims 23 and 33.  It is the Examiner’s understanding that the “pear shape” is instead a result of distally pushing on the wires 14, the only preformed shape of which is “straight.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter of Heesch ‘160/’050 such that its section of the at least one support wire defines a preformed curve having an apex that is closer to the distal constraint than the proximal constraint, and that the apex that is not centered between the proximal and distal constraints, because Ravenscroft teaches doing so in a similar catheter, resulting in less pressure on the tissue, and thus be less traumatic to the tissue when the device is used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/10/2022